Citation Nr: 0905382	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1971 to June 1975.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.  The case was before the Board 
in October 2008, when it was referred to the Veterans Health 
Administration (VHA) for an advisory medical opinion.  In 
January 2009, the Veteran submitted additional argument with 
a waiver of RO initial consideration of such argument.

A February 1992 rating decision denied the Veteran's inferred 
claim of service connection for hepatitis B; a December 1998 
rating decision declined to reopen the claim, finding that 
the Veteran did not have a diagnosis of hepatitis.  The 
record now shows he has a diagnosis of hepatitis C.  The 
Board finds that the factual basis of the current claim of 
service connection for hepatitis C is different from the 
claims addressed by previous rating decisions as the 
disability of hepatitis C was not specifically denied by 
those decisions.  See Boggs v. Peake, 520 F.3d 1330, 1335 
(Fed. Cir. 2008) (finding that claims based on distinctly 
diagnosed diseases or injuries must be considered separate 
and distinct claims).  Hence, the Board will adjudicate this 
claim as a de novo service connection claim rather than as a 
claim to reopen.  Notably, the Veteran is not prejudiced by 
this interpretation of his claim 


FINDING OF FACT

Competent evidence supports that the Veteran's hepatitis C 
was contracted by exposure to bodily fluids as a medical 
service specialist during service.


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102, 3.303 (2008)
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  However, inasmuch as the determination below 
constitutes a full grant of the claim, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice content or timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was medical service specialist.  

A May 1975 service treatment record (STR) shows that the 
Veteran had viral hepatitis, type B, Australian Antigen 
positive.  His symptoms included generalized malaise and 
yellow eyes.  STRs document that the Veteran smoked heroin, 
but there is no evidence that he injected heroin 
intravenously.  

A June 1997 VA treatment record reflects a diagnosis of 
hepatitis C.  

A December 2005 letter from D. B., D. O. states that the 
Veteran's STRs were reviewed and that he was diagnosed with 
Hepatitis B in 1975 and Hepatitis C in 1992.  The Veteran's 
risk factors were noted to be occupational exposure through 
needle sticks during service, multiple sexual contacts, and 
intravenous drug abuse from 1976 to 1979.  The Veteran 
provided a history of not having acute illness in 1992 when 
Hepatitis C was diagnosed and that he was not tested for 
Hepatitis C in service.  D. B. provided the following 
opinion:  "Based on the information available to me I find 
that [the Veteran] contracted Hepatitis B during his military 
service.  It is as likely as not that [the Veteran] also 
contracted Hepatitis C during the same period of time while 
stationed in Thailand."  

At the July 2008 hearing, the Veteran testified under oath 
that he only smoked heroin during service and did not inject 
it intravenously at that time.  While he admitted to 
intravenous drug use after service, he reported that he was a 
"loner drug addict", always used clean needles, and never 
shared needles with others.  He stated that being a medical 
service specialist exposed him to occupational needle sticks, 
blood, and bodily fluids and that the working conditions were 
unsanitary.  He also worked in the medical field after 
service as a phlebotomist and nurses' aide; however, his 
post-service working conditions were more sterilized and 
clean than the conditions under which he worked during 
service.  He also testified that he received air gun 
inoculations with unsterilized needles.  He stated he did not 
have any other risk factors for hepatitis, noting that he 
does not have any tattoos or body piercings, has never 
undergone acupuncture, and has not shared toothbrushes or 
razors.

A December 2008 opinion from a VHA specialist discusses the 
Veteran's in service and post-service risk factors.  He noted 
D. B.'s opinion and stated that he supported its conclusion.  
He provided a rationale that diagnostic testing for hepatitis 
C was not available while the Veteran was in service and the 
disease can often lie clinically silent for extended periods 
of time; thus, a lack of symptoms since discharge does not 
provide insight into when the Veteran contracted the disease.  
The opinion notes that risk factors for hepatitis B and C 
overlap, including exposure to bodily fluids as the Veteran 
had by virtue of his MOS, and that co-infection with B and C 
is not uncommon.  He found it equally plausible that the 
Veteran could have contracted hepatitis C after service from 
drug injection use; however, testing was not available to 
resolve the issue.  Hence, he concluded that it is "fair to 
assign the likelihood of contracting Hepatitis C during the 
service to "as likely as not" (i.e. 50%)." 

When evaluating medical opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the Board finds that 
the December 2008 VHA opinion has the greatest probative 
value of the medical opinions of record.  This opinion is 
phrased in specific terms and the specialist provides 
sufficient rationale for his opinion.  The expert discusses 
the Veteran's in service and post-service risk factors, the 
unpredictable course of hepatitis C, the similarity of risk 
factors for hepatitis B and C, and concludes based on this 
rationale that it is "as likely as not" that hepatitis C is 
related to the Veteran's inservice exposure to bodily fluids 
as a medical service specialist.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) (finding that an examination report 
is adequate where it describes the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  The Board finds no reason to question this 
opinion by a VA specialist.  Accordingly, the Board finds 
that the December 2008 VHA opinion holds substantial 
probative weight and is persuasive of a conclusion that the 
Veteran's hepatitis C is related to his exposure to bodily 
fluids during service as a medical service specialist.  
Consequently, service connection for hepatitis C is 
warranted.


ORDER

Service connection for hepatitis C is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


